HENDRY, Judge
(dissenting).
I respectfully dissent from the majority opinion. It is my view that the possessor of premises in an area such as this who creates or maintains thereon a dangerous condition so near an existing sidewalk that it involves an unreasonable risk to others accidentally brought in contact therewith while traveling with reasonable care on the sidewalk, is subject to liability for bodily harm caused thereby. This liability should extend to injuries sustained by persons whose entry on the private property is due to their unintentional or innocent deviation from an adjacent sidewalk. Where the premises adjoin a sidewalk or are so connected with it as to indicate a public use, the possessor of such property must use reasonable care to see that there is no danger to those who .through inadvertence or misleading demarcations, find themselves upon such property.
The appellant was injured when she tripped over a weighing machine that was located behind a post she was approaching, some three inches off the sidewalk on the appellee’s property. These facts presented an issue sufficient to withstand the motion for summary judgment, I would reverse.